Order entered October 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00277-CR

                              MARIA CEGUDA PEREZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court-Auxiliary Court No. 4B
                                  Dallas County, Texas
                           Trial Court Cause No. TR-12-33781

                                            ORDER
       On August 22, 2013, this Court ordered appellant, who is representing herself in this

appeal from her Class C misdemeanor conviction, to file her brief by September 23, 2013. We

warned appellant that if she did not file her brief by the date specified, we would order the appeal

submitted without briefs. To date, appellant has neither filed a brief nor communicated with the

Court regarding the appeal.

       Accordingly, we ORDER the appeal submitted as of the date of this order without briefs

and without argument to a panel consisting of Justices FitzGerald, Francis, and Myers. See Tex.

R. App. P. 38.8(b); Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Maria Ceguda

Perez, 5334 Kiamesha Way, Mesquite, Texas 75150.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.



                                                 /s/    DAVID EVANS
                                                        JUSTICE